                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

 JAMES C. JOHNSON,                                  )
                                                    )
          Plaintiff,                                )         Case No. 3:19-cv-0003-GFVT
                                                    )
 v.                                                 )
                                                    )
 OFFICER HUFF, et al.,                              )                  JUDGMENT
                                                    )
          Defendants.                               )
                                                    )

                                        *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered contemporaneously

herewith, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

         1.      Plaintiff James C. Johnson’s complaint under 42 U.S.C. § 1983 [R. 1] is

DISMISSED;

         2.      Judgment is entered in favor of the Defendants with respect to all issues raised in

this proceeding;

         3.      This action is DISMISSED and STRICKEN from the Court’s active docket; and

         4.      This is a FINAL and APPEALABLE judgment and there is no just cause for

delay.
This the 15th day of April, 2019.
